Appeal as a poor person on typewritten record from an order of the County Judge of Clinton County, dated September 25, 1944, dismissing a writ of habeas corpus. The writ was issued July 6, 1944, and returnable before the County Court July 17, 1944. Return was made to the writ and the relator produced. An order was made and testimony was taken and a reference had to inquire as to the mental condition of the relator. The matter was adjourned to September 25, 1944, at which time the order from which the appeal is taken was made remanding the relator to the custody of the Director of the Dannemora State Hospital. Order appealed from affirmed, without costs. All concur.